DETAILED ACTION
	In response to the Amendment filed on 4/15/22, claims 1-9 and newly added claims 11-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, line 4, the storage chamber is recited as including a mount/mounting unit. This differs from Claim 1, which as originally filed, recites the mount/mounting unit and storage chamber/mechanism at equal indents (thereby independent structures). Claim 1 is supported by the prosecution history, specification and drawings. Therefore, the configuration of Claim 11 is not supported and appears to be new matter.
Claims 12-17 are rejected by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 7-9, it is recited that a storage chamber pushes sheets stacked in the stacking area. It is not understood how a chamber (a passive structure) can perform this active function.
Claim 16 recites the limitation "the holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Shimodaira (US Pub No. 2021/0171302 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaboni et al. (US Patent No. 10,169,944 B2) in view of Razzaboni et al. (US Pub No. 2010/0189379 A1).
	Regarding Claim 1, Razzaboni et al. ‘944 discloses
	A sheet handling apparatus configured to store sheets into a storage bag (13) that includes an opening (21, extending downwards) and a frame (i.e. the box structure, see Fig. 1 mark-up below) having a gate (17) for opening (Fig. 4) and closing (Fig. 6) the opening, comprising: 
a transport unit (lines 15-20 of Column 3) configured to transport the sheets one by one; and 
a storage chamber (container 11) configured to stack the sheets transported by the transport, in a stacking area on the frame (the region where 12 is located in Fig. 1, extending down to 17), and to push the sheets stacked in the stacking area into the storage bag through the opening of the storage bag to store the sheets in the storage bag (as seen in Figs. 1-3).
	Razzaboni et al. ‘944 does not disclose a mount to which the frame of the storage bag is capable of being detachably mounted.
	Razzaboni et al. ‘379 discloses a frame (14/15, Fig. 3) of storage bag (18) to be
capable of being detachably mounted to a mount (13/14 in Fig. 1), for the
purpose of removing filled bags.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Razzaboni et al. ‘944 by including the
frame/mount as disclosed by Razzaboni et al. ‘379, for the purpose of removing
filled bags. The stacking area on the frame is thereby mounted to the mount.
	Regarding Claim 2, Razzaboni et al. ‘944 discloses the storage chamber stacks the sheets on the frame of the storage bag (see Fig. 1 mark-up below, sheets 12 stacked in chamber 11 on frame).
	Regarding Claim 3, Razzaboni et al. ‘944 discloses the gate (17) of the frame includes a first member (17a) and a second member (17b) disposed facing each other, and the sheets are stacked in the stacking area on the first member and the second member.
	Regarding Claim 4, Razzaboni et al. ‘944 discloses the frame has a shape to prevent the sheets stacked on the first member and the second member from jumping out from the stacking area. It is noted this is intended use, wherein the frame has a shape as shown in Fig. 1. Furthermore, it is noted that frame does not slope downwards (which would promote sheets jumping) and furthermore has pins 22 to prevent jumping.
	Regarding Claim 5, Razzaboni et al. ‘944 discloses a driver configured to move at least one of the first member and the second member to close the opening of the storage bag (lines 3-10 of Column 5).
	Regarding Claim 11, Razzaboni et al. ‘944 discloses
A sheet handling apparatus configured to store sheets into a storage bag (13), the sheet handling apparatus comprising: 
an inlet (line 14 of Column 1) through which sheets are fed into an inside of the sheet handling apparatus; 
a storage chamber (container 11) including a pushing member (14), wherein the storage bag includes an opening portion (21, extending downwards) and a frame (i.e. the box structure, see Fig. 1 mark-up below) having a gate (17) for opening (Fig. 4) and closing (Fig. 6) the opening portion, and the opening portion is configured to receive sheets fed into an inside of the sheet handling apparatus when the gate is opened (Figs. 1-3) and not receive the sheets fed to the inside of the sheet handling apparatus when the gate is closed (Fig. 6), wherein 
the storage chamber (container 11) is configured to stack the sheets fed into inside of the sheet handling apparatus in a stacking area on the frame (the region where 12 is located in Fig. 1, extending down to 17) of the storage bag, and 
the pushing member is configured to push the sheets stacked in the stacking area on the frame into inside of the storage bag through the opening portion of the storage bag when the gate is opened (Figs. 1-3). 
Razzaboni et al. ‘944 does not disclose a mount to which the storage bag is capable of being detachably mounted.
	Razzaboni et al. ‘379 discloses a frame (15, Fig. 3) of storage bag (18) to be
capable of being detachably mounted to a mount (13/14 in Fig. 1), for the
purpose of removing filled bags.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Razzaboni et al. ‘944 by including the
frame/mount as disclosed by Razzaboni et al. ‘379, for the purpose of removing
filled bags. The stacking area on the frame is thereby mounted to the mount.
	Regarding Claim 13, Razzaboni et al. ‘944 discloses the mount includes a holder (14) configured to hold the frame of the storage bag.
	Regarding Claim 14, Razzaboni et al. ‘944 discloses an upper surface of the frame held by the holder is substantially horizontal (Fig. 1).
	Regarding Claim 15, Razzaboni et al. ‘944 discloses the pushing member 14 is configured to move downward and push the sheets stacked on the frame into the storage bag through the opening portion when a number of the stacked sheets reaches a predetermined number of sheets and the gate is opened (number as seen in Figs. 1-3).
	Regarding Claim 16, Razzaboni et al. ‘944 discloses the storage bag is configured to be removed from the holder when the opening portion of the storage bag is closed (i.e. Fig. 6 depicting the opening portion to be closed, is the final step of sealing the bag, upon which it may be removed).
	



    PNG
    media_image1.png
    709
    815
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6-9, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows first and second holders (Claims 6 and 7) a snap-fit mounting (Claim 8) or insertion portions and holes (Claim 9) as claimed. The prior art also does not show an upper surface of the frame to serve as a stacking surface on which sheets are stacked (Claim 12) or a pressing member (Claim 17) as claimed.

Response to Arguments
	In response to Applicant’s argument that “In response, this term is amended to instead recite “storage chamber” to avoid interpretation under interpreted under 35 U.S.C. 112(f)”, it is noted that since 112(f) no longer applies, the prior art is found to read upon the broadened claims as per the rejections presented above.
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okuda et al. (EP 3744669) discloses translating members of a gate in Fig. 17,
however these are part of the device, not of the storage bag.
Wright (GB 2551204) discloses pushing of individual sheets (not a stack) through
an opening and into a bag 2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        May 11, 2022